Citation Nr: 1336985	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to February 1972.  He died on February [redacted], 2009.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

In a May 2009 written statement, the Appellant timely raised the claim of entitlement to service connection for the cause of the Veteran's death.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Board finds that the May 2009 claim of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the current claim for entitlement to burial benefits.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600(a), (b) (2013).  Therefore, adjudication of the current appeal may not go forward until the AOJ adjudicates the outstanding cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1. After undertaking all appropriate development, the RO/AMC must adjudicate the claim of entitlement to service connection for the cause of the Veteran's death.

2. After the outstanding cause of death claim is either granted or the time to appeal the denial of the cause of death claim has run, the RO/AMC should return the claims file to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



